 Case: 4:19-cv-03233-JMB Doc. #: 21 Filed: 04/21/20 Page: 1 of 1 PageID #: 100



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

CORELINK, LLC,                                     )
                                                   )
            Plaintiff,                             )
                                                   )
      vs.                                          )           Case No. 4:19 CV 3233 JMB
                                                   )
E&N SURGICAL, LLC,                                 )
                                                   )
            Defendant.                             )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the parties' Joint Motion to Modify the Case Management

Order (ECF No. 20), seeking a stay of all pending deadlines in this case until January 31, 2021.

       Upon consideration of the requested stay pending completion of alternative dispute

resolution, the Court stays this matter and all deadlines in the Case Management Order until

January 31, 2021. Accordingly,

       IT IS HEREBY ORDERED that parties' Joint Motion to Modify the Case Management

Order (ECF No. 20) is GRANTED.

       IT IS FURTHER ORDERED that all deadlines in the Case Management Order (ECF No.

14) are stayed until January 31, 2021, pending completion of alternative dispute resolution.

       IT IS FURTHER ORDERED that the parties shall file a notice with the Court within ten

days of the completion of alternative dispute resolution. The parties shall file a joint status reports

in writing no later than August 31, 2020, and December 31, 2020.

                               Dated this 21st day of April, 2020


                                                       /s/ John M. Bodenhausen
                                                       JOHN M. BODENHAUSEN
                                                       UNITED STATES MAGISTRATE JUDGE
